3"l,q2S -01 t02i03,0ll,~,(k!      J

                                                                                          Ol,t:J8'1
                             ·Rodolfo Garcia 768418                                      C)~t I (0
                              LH.l098 S.HWY    2037
                              Ft.Stockton,TX.79735



Court of Criminal Appeals of Texas
P.O.BOX 12308,Capitol Station,
Austin,Texas 78711                                                 August 10,2015



The State of Texas Vs.Rodolfo Garcia.Cause No.2154 and 2156.


RE:          Request for Court Events and dates.



Dear Court of Criminal Appeals Clerk;

             I would like to obtain dates and write numbers approximate

and howmany 11.07 I have filed in ydur court.My District court

are          refusing   to     provid      me   with   this information that is why

I       am     requesting      to    you    with all. the events that I have filed

before in this Court and the numbers of the writes,please.

Thank you and I appreciated for your time.




                                                                Sincerely yours,



                                                               Garcia,R.i768418
                                                               SID:J1:02559852
    r                                                          LH.l098 S.HWY 2037
                                                               Ft.Stockton,TX79735




                                                                AUG 14 2015

                                                            l·\De:l Acosta, Clerk
CC:File
J.e:}.B5t fir a:ut aert:s   am dat.a3;